11/16/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                         Assigned on Briefs October 2, 2017

               LARONDA F. JOHNSON v. BARRY DOMINICK

               Appeal from the Circuit Court for Montgomery County
                  No. 63CC1-2015-CV-879 Ross H. Hicks, Judge
                     ___________________________________

                           No. M2016-01643-COA-R3-CV
                       ___________________________________

This is an appeal from the trial court’s order concerning retroactive child support.
Because the trial court’s order lacks the findings of facts and conclusions of law required
under Tennessee Code Annotated Section 36-2-311(a)(11), we vacate the order as to
retroactive child support. The order is otherwise affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the trial court is Affirmed in
                      Part; Vacated in Part, and Remanded.

KENNY ARMSTRONG, J., delivered the opinion of the court, in which THOMAS R.
FRIERSON, II and W. NEAL MCBRAYER, JJ., joined.

LaRonda F. Johnson, New Market, Alabama, pro se.

Jacob P. Mathis, Clarksville, Tennessee, for the appellee, Barry Dominick.
                                   MEMORANDUM OPINION1

      The minor child (“the Child”), at issue in this case, was born in December of 2000
to Appellant LaRonda F. Johnson (“Mother”) and Appellee Barry Dominick (“Father”),
who were not married. The facts are disputed as to whether Mother notified Father about
the Child before the Petition to Establish Parentage was filed. Mother currently resides in
Alabama with the Child, and Father currently resides in Tennessee.

       On April 29, 2015, the Child Support Office for Tennessee (“the State”), ex rel.
Mother, filed a Petition to Establish Parentage against Father. The State’s petition was
heard by the Magistrate on March 15, 2016. Mother and Father both testified at trial. In
her Findings and Recommendations, the Magistrate established Father’s paternity and,
inter alia, awarded Mother a $34,920.00 judgment against Father for 60 months of
retroactive child support. Father filed a Motion for Rehearing in the Circuit Court (“trial
court”). The de novo hearing was held on July 8, 2016. As is relevant to this appeal, by
order of July 12, 2016, the trial court ordered Father to pay retroactive child support
dating back to May 1, 2015, the first day of the month following the filing of the Petition
to Establish Parentage. The trial court also credited Father with $1,264.00 for payments
toward his child support arrears and entered judgment in the amount of $3,974.00 for
retroactive child support.2 Mother appeals.

    The parties raise two issues, which we restate as follows:

    1. Whether the trial court erred when it ordered Father to pay retroactive child
       support from the date of the filing of the Petition to Establish Parentage instead of
       from the date of the Child’s birth?

    2. Whether Father proved, by clear and convincing evidence, that a deviation from
       the child support guidelines for the purpose of determining retroactive child
       support was proper in this case?




        1
            Rule 10 of the Court of Appeals of Tennessee provides:

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
modify the actions of the trial court by memorandum opinion when a formal opinion would have no
precedential value. When a case is decided by memorandum opinion it shall be designated
“MEMORANDUM OPINION”, shall not be published, and shall not be cited or relied on for any reason
in any unrelated case.
         2
           The trial court entered an Amended Order on January 4, 2017 that was identical to the July 12,
2016 order except for the additional finding that Father is the Child’s biological father; a finding that the
trial court made but omitted from its July 12, 2016 order.
                                                   -2-
                                       Discussion

We do not reach these substantive issues due to procedural shortfalls.

      Here, the trial court’s Amended Order reads, in its entirety, as follows:

             This case came to be heard for a rehearing before the Honorable
      Ross H. Hicks, Judge, holding the Circuit Court for Montgomery County,
      Tennessee. Based upon the testimony, argument of counsel, and the entire
      record, the [c]ourt finds as follows:

            1. That based on the factors set forth in T.C.A. 36-2-311, retroactive
      support should only be from May 1, 2015, through July 12, 2016.

            2. That [Father] should receive credit for payments made totaling
      $1,264.00 toward his child support arrears.

              IT IS THEREFORE ORDERED, ADJUDGED AND DECREED
      that [Father], Barry Dominick, is hereby established as the biological father
      of [the Child], DOB: [December 2000].

             IT IS FURTHER ORDERED, ADJUDGED AND DECREED
      that [Father]’s current[] child support obligation is hereby set at $582.00
      per month.

             IT IS FURTHER ORDERED, ADJUDGED AND DECREED
      that a judgment for retroactive child support is hereby entered against
      [Father] in the amount of $3,974.00. Said judgment shall be paid at a rate
      of $50.00 per month.

(Emphases in the original.)

        Tennessee Code Annotated Section 36-2-311 sets out the requirements for awards
of retroactive child support. When determining an award for retroactive child support,
trial courts

      shall consider the following factors as a basis for deviation from the
      presumption in the child support guidelines that child and medical support
      for the benefit of the child shall be awarded retroactively to the date of the
      child’s birth:

           (i) The extent to which the father did not know, and could not have
           known, of the existence of the child, the birth of the child, his
           possible parentage of the child or the location of the child;

                                           -3-
             (ii) The extent to which the mother intentionally, and without good
             cause, failed or refused to notify the father of the existence of the
             child, the birth of the child, the father’s possible parentage of the
             child or the location of the child; and

             (iii) The attempts, if any, by the child's mother or caretaker to
             notify the father of the mother’s pregnancy, or the existence of the
             child, the father’s possible parentage or the location of the child [.]

Tenn. Code. Ann. § 36-2-311(a)(11)(A) (emphasis added). The statute continues with
specific instructions for the trial court to follow when it determines that there is clear and
convincing evidence to support deviation from the child support guidelines resulting in a
reduction of retroactive child support. Tenn. Code. Ann. § 36-2-311(a)(11)(B).
Specifically, “[t]he [trial] court must make a written finding that application of the
guidelines would be unjust or inappropriate in order to provide for the best interests of
the child or the equity between the parties[.]” Tenn. Code. Ann. § 36-2-311(a)(11)(B)
(emphasis added). Furthermore,

        (F) In making any deviations from awarding retroactive support, the court
        shall make written findings of fact and conclusions of law to support the
        basis for the deviation, and shall include in the order the total amount of
        retroactive support that would have been paid retroactively to the birth of
        the child, had a deviation not been made by the court[.]

Tenn. Code. Ann. § 36-2-311(a)(11)(F) (emphasis added).3


        3
          In addition to the statutory requirements, Tennessee Rule of Civil Procedure 52.01 requires trial
courts, in non-jury actions, to make specific findings of fact and conclusions of law in its final orders. As
this Court has previously stated:

        Tennessee Rule of Civil Procedure 52.01 states that “[i]n all actions tried upon the facts
        without a jury, the court shall find the facts specially and shall state separately its
        conclusions of law and direct the entry of the appropriate judgment.” “No principle is
        better known than that which states that a Court speaks through its orders and decrees
        entered upon the minutes of the Court.” Palmer v. Palmer, 562 S.W.2d 833, 837 (Tenn.
        Ct. App. 1977). There is no bright-line test by which to assess the sufficiency of factual
        findings, but “the findings of fact must include as much of the subsidiary facts as is
        necessary to disclose to the reviewing court the steps by which the trial court reached its
        ultimate conclusion on each factual issue.” Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn.
        2013). This requirement is not a “mere technicality.” Roney v. Nordhaus, No. M2014-
        02496-COA-R3-CV, 2015 WL 9594638, at *1 (Tenn. Ct. App. Dec. 30, 2015); Hardin v.
        Hardin, No. W2012-00273-COA-R3-CV, 2012 WL 6727533, at *3 (Tenn. Ct. App. Dec.
        27, 2012). Findings and conclusions facilitate appellate review by affording a reviewing
        court a clear understanding of the basis of a trial court's decision. Hardin, 2012 WL
6727533, at *5; In re K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314, at *8
        (Tenn. Ct. App. May 15, 2009). “Without such findings and conclusions, this Court is left
                                                   -4-
        As set out above, the trial court’s order lacks the required findings of facts and
conclusions of law. Specifically, the trial court’s order contains no indication that the trial
court considered the three factors in Tennessee Code Annotated Section 36-2-
311(a)(11)(A) as a basis for deviation from the child support guidelines. The order also
fails to “make a written finding that application of the guidelines would be unjust or
inappropriate in order to provide for the best interests of the child or the equity between
the parties” as is required by Tennessee Code Annotated Section 36-2-311(a)(11)(B)
when deviating from the guidelines. Finally, the order fails to “make written findings of
fact and conclusions of law to support the basis for the deviation, and [fails to] include . .
. the total amount of retroactive support that would have been paid retroactively to the
birth of the child, had a deviation not been made by the court” as is required by
Tennessee Code Annotated Section 36-2-311(a)(11)(F). In the absence of these required
findings, this Court has no basis on which to review the trial court’s decision regarding
retroactive child support. Accordingly, we vacate the portion of the judgment regarding
retroactive child support and remand for such further proceedings as may be necessary
and consistent with this opinion, including, but not limited to, entry of an order
complying with Tennessee Code Annotated Section 36-2-311(a)(11) and Tennessee Rule
of Civil Procedure 52.01. Our holding here does not preclude the trial court from
allowing the parties to present additional proof on remand.

                                          Conclusion

       For the foregoing reasons, we vacate the portion of the trial court’s order regarding
retroactive child support and remand for entry of an order compliant with Tennessee
Code Annotated Section 36-2-311(a)(11) and Tennessee Rule of Civil Procedure 52.01,
and for such further proceedings as may be necessary and are consistent with this
opinion. The order is otherwise affirmed. Costs of the appeal are assessed one-half to
the Appellant, LaRonda F. Johnson and her surety, and one-half to Appellee, Barry
Dominick, for all of which execution may issue if necessary.


                                                     _________________________________
                                                     KENNY ARMSTRONG, JUDGE




       to wonder on what basis the court reached its ultimate decision.” In re K.H., 2009 WL
1362314, at *8.

Butler v. Pitts, No. W2016-01674-COA-R3-CV, 2017 WL 3432688, at *4 (Tenn. Ct. App. Aug. 10,
2017).

                                               -5-